Case 3:19-mj-03602-BGS Document1 Filed 08/26/19 PagelD.1 Page 1 of 13
AO 106 (Rev. 04/10) Application for a Search Warrant

Ty

UNITED STATES DISTRICT CourT fie WED Z

G26 =

for the
Southern District of California

  

Tae Uae S i ey ST SBURT
In the Matter of the Search of CLERK US OS X aT ‘OF CALIF FOR
sou" HERI NOS i PUTTY

(Briefly describe the property to be searched
or identify the person by name and address)

Case No. aa
Phone Number (562) 333-5273,
“IMEI” 0149400005548533 (“Account 3"),

as more particularly described in Attachment A-3

APPLICATION FOR A SEARCH WARRANT

aint Tenuner
namaceman ase rete

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that ] have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

SEE ATTACHMENT A-3

 

located in the District of New Jersey , there is now concealed (identify the
person or describe the property to be seized}: ,

SEE ATTACHMENT B-3

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more}:
Wf evidence of a crime;
1 contraband, fruits of crime, or other items illegally possessed;
©) property designed for use, intended for use, or used in committing a crime;
© a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
21 U.S.C. §§ 841, 846, 952, Importation of Controlled Substances;
960
21 U.S.C. § 963 Conspiracy to Import Controlled Substances

The application is based on these facts:

SEE AFFIDAVIT

wf Continued on the attached sheet.

Delayed notice of days (give exact ending date if more than 7 das:
under 18 U.S.C. § 3103a, the basis of which is set forth on the att d&heet.

  
 
 

) is requested

 

iF, mee pee
, Applicant's signat
HSI Special Agent Vincg@nzo L. Zoni

Printed name and fille

 

Sworn to before me and signed in my presence.

 

Date: _§)26 J9 3 phhorrd
Judge ’s signature

City and state: San Diego, CA Honorable Bernard G. Skomal, U.S. Magistrate Judge

 

 

Printed name and title

 

 
Oo eS 4a DH TH FF WY NH

BQ BO BRD ORDO i ea sa

 

 

Case 3:19-mj-03602-BGS Document1 Filed 08/26/19 PagelD.2 Page 2 of 13

ATTACHMENT A-3
Item to be Searched
This warrant applies to records and information associated with the cellular
telephone assigned telephone number (562) 333-5273, with IMEI 0149400005548533
(“Account 3”), that are stored at premises controlled by T-Mobile, headquartered at 4
Sylvan Way, Parsippany, NJ 07054

 

 

 
DW OY A vA BR WwW we

MS BO Re BRD BRD ORD ORDO sR

 

 

Case 3:19-mj-03602-BGS Document1 Filed 08/26/19 PagelD.3 Page 3 of 13

ATTACHMENT B-3
Items to be Seized

The officer executing the warrant shall permit T-Mobile, as custodian of the
computer files described in Section IT below, to locate the files and copy them onto
removable electronic storage media and deliver the same to the officer,

I. Items to be provided by the Provider
The following information about the customers or subscribers of Account 3:
i. Names (including subscriber names, user names, and screen names);

ii. Addresses (including mailing addresses, residential addresses, business
addresses, and e-mail addresses);

iii. Local and long distance telephone connection records;

iv. Records of session times and durations, and the temporarily assigned
network addresses (such as Internet Protocol (“IP”) addresses)
associated with those sessions;

v. Length of service (including start date) and types of service utilized;

vi. Telephone or instrument numbers (including MAC addresses,
Electronic Serial Numbers (“ESN”), Mobile Electronic Identity
Numbers (“MEIN”), Mobile Equipment Identifier (“MEID”); Mobile
Identification Number (“MIN”), Subscriber Identity Modules (“SIM”),
Mobile Subscriber Integrated Services Digital Network Number
(“MSISDN”); International Mobile Subscriber Identity Identifiers
(IMSI”), or International Mobile Equipment Identities (“IMEI”);

vii. Other subscriber numbers or identities (including the registration
Internet Protocol (“IP”) address); and
vill. Means and source of payment for such service (including any credit

card or bank account number) and billing records.

 

 
CO DN DW UW FR WB! Hw

BBD ORD ORD ORD ORD ee

 

 

Case 3:19-mj-03602-BGS Document1 Filed 08/26/19 PagelD.4 Page 4 of 13

b. All records and other information (not including the contents of
communications) relating to wire and electronic communications sent or
received by the Account, including:

i, the date and time of the communication, the method of the

communication, and the source and destination of the communication

(such as the source and destination telephone numbers (call detail |

records), email addresses, and IP addresses);
ii. Cell site locations and sectors for all outgoing and incoming voice,
SMS, MMS, and Data transactions;
iii. All data available for the cell-site locations and sectors for all
outgoing and incoming voice, SMS, MMS, and Data transactions;
iv. All e911 (or “GPS data”) in the custody of the Provider for the
Account;
v. All available Timing Advance Reports, currently known as True Call,
to include cell site, sector, and distance from tower, IP session and
Data; and |
vi. All available Mobile Data Session and IPv6 reports.
Il. Information to be Seized by the Government
All information described in Section I that constitutes evidence, fruits, and
instrumentalities of violations of 21 U.S.C. §§ 952, 960, 963, 846, and 841 and involving
Hector MARTINEZ-ROBOS during the period of December 8, 2018 through January 8,
2019. | | |
Law enforcement personnel (who may include, in addition to law enforcement
officers and agents, attorneys for the government, attorney support staff, agency personnel
assisting the government in this investigation, and outside technical experts under
government control) are authorized to review the records produced by the Provider in order

to locate the things particularly described in this Warrant

 

 

 
Oo CO s~2 Dw th & W WN He

MY hNHN NY NY HN NB Be eB em em es se ei
ao sn DH Uw SP WH YS Sh lL OlLlUmMDOLlUlU NT UNUlUNlUP LULU UL lO

 

 

Case 3:19-mj-03602-BGS Document1 Filed 08/26/19 PagelD.5 Page 5 of 13

AFFIDAVIT IN SUPPORT OF APPLICATION FOR SEARCH WARRANT
I, Vincenzo L. Zoni, having been duly sworn, do hereby state that the following is
true and correct to my knowledge and belief.
INTRODUCTION |
1. -I make this affidavit in support of an application for information associated
with the following:
a. phone number (323) 702-1965, with International Mobile Equipment Identity
(““IMET’) 089466522504350072 (“Account 1”), as more particularly
described in Attachment A-1;
b. phone number (562) 202-2712, with IMEI 990008941610417 (“Account 2”),
as more particularly described in Attachment A-2; and
c. phone number (562) 333-5273, with IMEI 0149400005548533 (“Account
3”), as more particularly described in Attachment A-3;
(collectively the “Subject Accounts”), including subscriber information, telephone toll
data, and cell-site geo-location information for the period of December 8, 2018 up to and
including January 8, 2019. As set forth below, there is probable cause that these records |
and information constitute evidence of violations of federal law, namely, Title 21, United
States Code Sections 841, 846, 952, 960, and 963, as more particularly described in
Attachments B-1, B-2 and B-3. This affidavit and application are sought pursuant to Rule
41 of the Federal Rules of Criminal Procedure and 18 U.S.C. § 2703(a), which applies to
providers of electronic communication services.
2. The Subject Accounts are currently in the possession of the following wireless
service providers (the “Service Providers”):
a. Account 1 is in the possession of Sprint, headquartered at 6480 Sprint
Parkway, Overland Park, KS 66251;
b. Account 2 is in the possession of Verizon Wireless, headquartered at 180
Washington Valley Road, Bedminster, NJ 07921;
c. Account 3 is in possession of T-Mobile, 4 Sylvan Way, Parsippany, NJ 07054.

 

 

 

 
oO FF SDN HH SF WW HN

NO NHN BB BF BR BR WR ORD ORDO ee ee
oO “sD SP HWY NY KF CO CO wo HSH HN OH SB OH HY eS

 

 

Case 3:19-mj-03602-BGS Document 1 Filed 08/26/19 PagelD.6 Page 6 of 13

3. This affidavit is made in support of an application for search warrants under
18 U.S.C. § 2703(c)(1)(A) to require the Service Providers to disclose to the government
copies of the information further described in Section J of Attachments B-1, B-2 and B3.
Upon receipt of that information, government-authorized persons will review the
information to locate items described in Section II of Attachments B-1, B-2 and B-3.

4, This Court has jurisdiction to issue this warrant because it is “a district court
of the United States (including a magistrate judge of such a court)” that “has jurisdiction
over the offense being investigated.” 18 U.S.C. §§ 2703(c)(1)(A), 2711(3)(A).

TRAINING AND EXPERIENCE

5.  I.am currently a Special Agent with the United States Department of
Homeland Security, Immigration and Customs Enforcement (“ICE”), Homeland Security
Investigations (“HSI”) formerly known as the ICE Office of Investigations (““ICE-OI”). I
have been employed by ICE OI / HSI as a Special Agent since the agency was first created
on March 1, 2003. From 2002 to 2003, I was a Special Agent with a predecessor agency,
the Immigration and Naturalization Service. Prior to becoming a Special Agent, I served
as Border Patrol Agent with the United States Border Patrol, from 1995 to 2002.

6. As a Special Agent for HSI, I am responsible for investigating laws
enumerated in Title 8, Title 18, and Title 21 of the United States Code. Included in my
responsibilities is the investigation of illicit contraband-smugegling, including narcotics-
smuggling, across the United States border.

7. I have completed the USBP Basic Training Course at the Federal Law
Enforcement Training Center located in Glynco, Georgia, as well as other follow-up
courses required by ICE. |

8. Since June of 2016, I have been assigned to the HSI Special Agent in Charge
- Investigative Services Group as a liaison between HSI and the United States Attorney’s
Office for the Southern District of California.

9. Prior to my current assignment, I was assigned to the Deputy Special Agent

in Charge San Ysidro, located in San Ysidro, California. My specific assignment was to
2

 

 

 
OD Oo WA Uv BW HY &

mM NM KR HN HN NY Be Se ew Bee eB ee
oN AA ROD EF SF OCOaANR AAR KH S

 

 

Case 3:19-mj-03602-BGS Document1 Filed 08/26/19 PagelD.7 Page 7 of 13

the Narcotics Response Group. During my tenure, my duties included investigating the
illicit trafficking of controlled substances into the United States. During my assignment to
the Narcotics Response Group, I participated in the investigation of various drug-
trafficking organizations involved in the acquisition, importation, transportation, and
distribution of controlled substances into and through the Southern District of
California. Because the nature of my ongoing work requires me to keep apprised of recent
trends and developments involved in the investigations of drug traffickers, I regularly

communicate with agents from the Drug Enforcement Administration, Customs and

Border Protection (“CBP”), and other local and state law enforcement officers operating

within the Southern District of California.

10. The facts and conclusions set forth in this affidavit are based.on my own
personal knowledge; knowledge obtained from other individuals during my participation
in this investigation; my review of documents and records related to this investigation;
communications with others who have personal knowledge of the events, details, and
circumstances described herein; and information gained through my training, experience,
and communications with colleagues. Because this affidavit is submitted for the limited
purpose of establishing probable cause in support of the application for a search warrant,
it does not set forth each and every fact that I or others have learned during the course of
this investigation. Dates, times, and amounts are approximate.

FACTS IN SUPPORT OF PROBABLE CAUSE

11. According to a report prepared by CBP Officer Manis, at about 9:30 p.m. on
January 7, 2019, Officer Manis was conducting inspections in the pre-primary inspection
area at the San Ysidro POE with a K-9 Unit. At that time, the K-9 Unit alerted to the spare
tire of a grey Kia Sorento bearing California license plate 6TCL582. Officer Manis
informed fellow CBP Officer Garcia of the alert.

12.. Per Officer Garcia’s report, Officer Garcia came over to the Kia Sorento and
inspected the spare tire, which was located under the vehicle. Officer Garcia felt the tire,

which felt solid. Officer Garcia then approached the driver, Hector MARTINEZ-ROBOS,
| 3

 

panne DOP ER RR a at

 

pean ins eee eptan pees meee ne
Oo Oo sD H BP WH LH

MN NM BR BO BR NR ND BRD ORD i let
ao sas DH tO SP OH ON S| COCOOULUlUNOUmUlUmDMDULA SON ie UW ON Gl le

 

 

Case 3:19-mj-03602-BGS Document1 Filed 08/26/19 PagelD.8 Page 8 of 13

who said that he was going to Los Angeles with his passenger, Rosa Isela ACUNA, and
ACUNA’s child (who was also in the car). MARTINEZ-ROBOS told Officer Garcia that
he was coming from Tijuana, and he twice said that he had nothing to declare. At this point,
Officer Garcia had MARTINEZ-ROBOS get out of the car; he handcuffed MARTINEZ-
ROBOS and escorted him to the security office. (The reports prepared by the CBP Officers
do not state what ACUNA and her child did at this point, but I am aware from my own
training and experience that when a vehicle is sent to secondary inspection, CBP Officers
will first remove the occupants and have them wait in an area like the security office at the
Port of Entry.)

13. The Kia Sorrento was sent to secondary inspection and scanned through the
“Z-Portal” X-Ray Machine. Per the report of CBP Officer Santos, the scans showed
anomalies in the spare tire and in the rear quarter panels of the vehicle.

14. Per CBP Officer Nicklen’s report, Officer Nicklen then removed a package
from the rear passenger-side quarter panel of the Kia Sorento; the contents of the package
field-tested as positive for cocaine. In total, Officer Nicklen recovered four packages from —
the quarter panel and 21 from the spare tire; the 25 total packages had a gross weight of
28.68 kilograms.

15. Per his report, after discovering the first package in the rear passenger-side
quarter panel, Officer Nicklen placed MARTINEZ-ROBOS and ACUNA under arrest for
the importation of controlled substances. Officer Nickien also seized the Kia Sorento and
the cocaine. Shortly thereafter, I seized the personal effects belonging to MARTINEZ-
ROBOS and ACUNA, including the phones associated with the Accounts. Specifically,
the phones associated with Account 1 and Account 2 were seized from ACUNA, and the
phone associated with Account 3 was seized from MARTINEZ-ROBOS.

16. Following their arrests, both MARTINEZ-ROBOS and ACUNA received
their Miranda rights from HSI Special Agent Raul Rodriguez. Per Special Agent
Rodriguez’s report, both MARTINEZ-ROBOS and ACUNA claimed not to know about

the presence of cocaine in the Kia Sorento.

 

 

 
Oo 4 “sD TH SP WD Ne

Nm MN NW BR PO BR BRD OND ORDO OO eee
Oo sD MO tr FP WH NO KH OS OBO wo SD tH BB WH WB K& SC

 

 

Case 3:19-mj-03602-BGS Document1 Filed 08/26/19 PagelD.9 Page 9 of 13

17, Per my investigation, I understand that MARTINEZ-ROBOS was. the
registered owner of the Kia Sorento when he and ACUNA entered the United States on
January 7, 2019. The car was registered in MARTINEZ-ROBOS’s name on October 24,
2018.

18. I have also reviewed information about the border-crossing activity of
ACUNA, MARTINEZ-ROBOS, and the Kia Sorrento. This information indicates the
following: .

a. Prior to entering the United States on January 7, the Kia Sorento previously
entered the United States on October 23, 2018. Before that, the Kia Sorento
had not entered the United Stance since March 2013.

b. MARTINEZ-ROBOS was in the Kia Sorento when it entered the United
States on October 23, 2018. After that date, he entered the United States, in
other vehicles, on December 9, December 16, December 26, and December
31, 2018.

c. ACUNA was also in the Kia Sorento when it entered the United States on
October 23, 2018. After that date, she entered the United States, in other
vehicles, on November 1, November 7, November 13, November 18,
November 30, December 3, December 8, December 9, December 16,
December 26, and December 31, 2018.

19, I further note that ACUNA and MARTINEZ-ROBOS were together when
they entered the United States on December 9, 16, 26, and 31, 2018. More specifically,
they entered the United States together at the following times on these dates:

i. December 9 ~ 11:22 p.m.
ii. December 16 — 11:20 p-m.
iii, December 26 - 11:17 p.m.
iv. December 31 - 3:05 p.m.
20. Based upon my experience investigating drug smuggling, my training, and my

consultation with other investigators who have experience investigating drug smuggling in
5

 

 

 

 
0 Oo TA UW BB WN

BO BR rene
=e F&F Oo mM IN HDB A SB WW HO = @B

Mm MY we we we bh
on A Ww Hh WwW

No
N.

 

pase 3:19-mj-03602-BGS Document 1 Filed 08/26/19 PagelD.10 Page 10 of 13

near the border, I understand that drug smugglers will seek to smuggle drugs from Mexico
to the United States by hiding the drugs in hidden compartments of cars, and in non-factory
compartments (7.e., compartments that the manufacturer did not design for ordinary use).
Smugglers will then drive north from Mexico and seek to pass through POEs with the drugs
undetected. I am also aware that such individuals will sometimes try to generate a history
of crossings to show that driving through a POE is ordinary behavior for them. When they
arrive in the United States, smugglers will take the drugs to a discreet location to transfer
them to other people involved in the distribution chain, who can then send the drugs to
other locations for downstream distribution. Here, I anticipate that in light of the drugs in
the Kia Sorento, probable cause exists to believe MARTINEZ-ROBOS and ACUNA were
functioning in this way, and that the information in the Subject Accounts is relevant to that
possibility. |
21. Based upon my training and experience as a Special Agent, and consultations
with law enforcement officers experienced in narcotics trafficking investigations, and all.
the facts and opinions set forth in this affidavit, I further submit the following:
| a. Drug smugglers use cellular telephones because the devices are mobile
and provide instant access to telephone calls, texts, internet, application-
based communications platforms (e.g., WhatsApp), and voice messages;

b. Drug smugglers use cellular telephones because they are able to actively
monitor the progress of the illegal cargo while the conveyance is in transit;

c. Drug smugglers and their accomplices use cellular telephones because the
phones help them arrange for the delivery of cargo at predetermined locations
and monitor / plan for arrival times;

d. Drug smugglers use cellular telephones to direct couriers to synchronize drop
off and pick up times of the illegal cargo; |

e. Drug smugglers use cellular telephones to notify or warn accomplices about
law-enforcement activity, such as the presence and posture of marked and

perceived unmarked patrol vehicles, or the operational status of border
6

 

 

 

 
OD ON A HW BR WN

Be OBR. WB BO BO RD RD ORD OD i ia i a i a li a ll ll
Oo ws ON th Be WH NY FF CS CO CBO Ss DH A SB WwW YN KF

Ihase 3:19-mj-03602-BGS Document1 Filed 08/26/19 PagelD.11 Page 11 of 13

checkpoints and border crossings;

f. The use of cellular telephones by smugglers tends to generate evidence stored.
on the cellular telephones, including but not limited to emails, text messages,
application-based communications, photographs, audio files, call logs,
address book entries, IP addresses, social network data, and location data; and

g. Subscriber Identity Module (SIM) Cards, also known as subscriber identity
modules, are smart cards that store data for cellular telephone subscribers.
Such data includes user identity, location and phone number, network
authorization data, personal security keys, contact lists and stored text
messages. Much of the evidence generated by a smuggler’s use of a cellular
telephone would likely be stored on any SIM Card that has been utilized in
connection with that telephone.

22. Given the facts surrounding the arrest of MARTINEZ-ROBOS and ACUNA,
my review of their border-crossing activity during the four weeks prior to their arrests, and
based upon my experience and training, as well as consultation with other law enforcement
officers experienced in drug smuggling investigations, I submit that there is probable cause
to believe MARTINEZ-ROBOS and ACUNA used the phones associated with the

review of the Accounts. Based on the foregoing and in light of my training and experience,
I further submit that there is probable cause to authorize a review of the Accounts for the
time period that MARTINEZ-ROBOS and ACUNA crossed the border together, i.e., from
December 8, 2018, to January 8, 2019.

23. Based on my training and experience, and my consultation with other law
enforcement officers, I am aware that the Service Providers routinely collect and store data
for the electronic communication accounts to which they and other providers issue
telephone numbers. The data includes: (i) subscribers’ contact and billing information; (ii)

detailed information concerning subscribers’ incoming and outgoing telephone calls; (iii)

 

 

Accounts, and that information relevant to their smuggling activities will be found in a .

 

Ree yer ene paren een ie mae

 
Oo © DA wW B&B wWNH

BS NM NH BD BD OND ORD ORD OBR OOO ies
oo sa DH Uw S&S WwW NY KF CO OO MW HN HR On FSP WH NH YF OS

 

Case 3:19-mj-03602-BGS Document1 Filed 08/26/19 PagelD.12 Page 12 of 13

detailed information concerning subscribers’ outgoing direct calls, text message, and SMS
messages; and (iv) detailed information concerning cell-site geo-location data.

24. In particular, I know that cell phones connect toa provider’s network through
cell towers or cell sites. The particular tower or site may change as a phone moves from
one location to another. Providers automatically record and retain this connection data as
part of the subject account. Records and data identifying the towers or sites to which a
phone connected therefore tend to identify the.phone’s and phone user’s location at
particular times. |

25. Inmy training and experience, this information may constitute evidence of the
crimes under investigation because the information can be used to identify the user or users
of the phones associated with the Subject Accounts and their locations at particular points
in time relevant to the commission of the offense(s), and may assist in the identification of
co-conspirators.

PRIOR ATTEMPTS TO OBTAIN THIS INFORMATION

26. The United States is unaware at this time of other attempts by the U.S.

government to obtain this data by other means.
CONCLUSION

27. Based on the foregoing, I request that the Court issue the proposed search
warrants, pursuant to 18 U.S.C. § 2703(c) and Federal Rule of Criminal Procedure 41.

28. Based upon my training and experience, consultation with other law
enforcement officers experienced in extortion investigations, and all the facts and opinions
set forth in this Affidavit, there is probable cause to believe that the Subject Accounts to
be seized, as set forth above and in Section I of Attachments B-1, B-2 and B-3, will be
found in the location described in Attachments A-1, A-2 and A-3, and will contain evidence
of violations of 21 U.S.C. §§ 841, 846, 952, 960, and 963. Therefore, I respectfully request
that the Court issue a warrant authorizing me, or another federal law enforcement agent, to

order the Service Providers to search their corporate records for the Accounts and to order

 

 

 

 
Oo BS SN HO te BP W He

NM NN NY NN BD NK ee Be eB eB eB eB em Sk
CIA HW FW HP KF So wm ID or BR Ow HH oO

 

pase 3:19-mj-03602-BGS Document1 Filed 08/26/19 PagelD.13 Page 13 of 13

the Service Providers to deliver the Accounts liste Section I of/Atttachments B-1, B-2

and B-3.

Subscribed and sworn to before me
this 2 ¢ day of August, 2019.

 

{—_—~

Vincenzo L. Zoni, Special Agent
Homeland Security Anvestigations

ceidfeersA

Hon. Bernard G. Skomal
UNITED STATES MAGISTRATE JUDGE

 

 

 
